                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

 JEANNE VOLTZ-LOOMIS; GARY
 ZACHARIAH THOMAS; DENISE EDGAR;
                                                   Civil Action No.: 5:20-cv-1533-DCC-KDW
 BRANDON MOORE; ALLEN
 SLAUGHTER; GAY OPEL STANLEY;
 BRISON AKEEM ALLISON; PROTECTION
 & ADVOCACY FOR PEOPLE WITH
 DISABILITIES, INC.; JOHN DOES 1 through
 10; JANE ROES 1 through 10; on their own
 and on behalf of a class of similarly situated
 persons,
                                                   RESPONDENTS’ JOINT MOTION FOR
                              Petitioners,
                                                  AN EXTENSION OF THE DEADLINE TO
        v.
                                                     FILE RESPONSIVE PLEADINGS
 HENRY McMASTER, in his official capacity
 as Governor of the State of South Carolina;
 BRYAN STIRLING, in his official capacity as
 Director of the South Carolina Department of
 Corrections; the SOUTH CAROLINA
 BOARD OF PARDONS AND PAROLES; and
 CHRISTOPHER F. GIBBS, MOLLIE
 DUPRIEST TAYLOR, DAN BATSON,
 HENRY S. ELDRIDGE, LONNIE
 RANDOLPH, and KIM FREDERICK, in their
 official capacities as members of the South
 Carolina Board of Pardons and Paroles,

                              Respondents.



       Pursuant to Local Civil Rule 6.01, DSC, Respondents, by and through the undersigned

attorneys, respectfully submit this joint motion for a two-day extension to file a response to

Petitioners’ emergency petition for writs of habeas corpus and complaint. The undersigned

counsel consulted with opposing counsel, see Local Civil Rule 7.02, DSC, and Petitioners do not

oppose this request. For the reasons that follow, the Court should grant the requested extension

for good cause shown.
       At the outset, Respondents are cognizant and respectful of the deadlines set by the Court

in recognition of the importance of the allegations raised in the petition. Likewise, Respondents

do not take these charges lightly. Respondents are keenly aware of the challenges posed by

COVID-19, and they have been working around the clock to ensure the health and safety of the

people of the State of South Carolina—whether free or incarcerated. Petitioners, however, had

months to prepare the lawsuit they filed in this Court on April 21, 2020. Indeed, the declaration

Petitioners attached as Exhibit 1 to the petition was signed over a month ago.

       On April 24, 2020, prior to serving the petition on any Respondent or any Respondent

agreeing to accept service of the same, Petitioners filed a Motion to Expedite, which the Court

granted on April 28, 2020. In doing so, the Court instructed Respondents to answer certain

interrogatories. Because Respondents remain busy responding to the ongoing State of Emergency,

they had to engage outside counsel to assist in responding to this lawsuit. After appearing through

counsel in the matter, Respondents have been working diligently to meet the Court’s responsive

pleading deadline and to provide answers to the Court’s important interrogatories. Respectfully,

given the complexity of the issues, Respondents need a brief two-day extension to adequately

research and prepare an appropriate response to aid the Court in deciding this case. After all,

Petitioners are asking this Court to release inmates who stand duly convicted of violating the laws

of this State and were committed to the custody of the South Carolina Department of Corrections

based upon a judge’s sentence. They are also attacking the measures implemented by Respondents

to combat COVID-19. This is no small matter.

       Thus, Respondents respectfully request that the Court grant this motion for a modest two-

day extension for good cause shown. With the extension, all Respondents’ responsive pleadings

and answers to the Court’s interrogatories would be due by 5:00 P.M. on Friday, May 8, 2020.
                           Respectfully submitted,


                           /s/ Janet Brooks Holmes
                           Daniel R. Settana, Jr., (Federal ID 6065)
                           Janet Brooks Holmes (Federal ID 4822)
                           THE MCKAY FIRM, P.A.
                           1303 Blanding Street
                           Post Office Drawer 7217
                           Columbia, SC 29202
                           Telephone No.: (803) 256-4645

                           Counsel for Respondents Bryan Stirling, in his
                           official capacity as Director of the South Carolina
                           Department of Corrections; the South Carolina
                           Board of Pardons and Paroles; Christopher F
                           Gibbs, Mollie DuPriest Taylor, Dan Batson, Henry S
                           Eldridge, Lonnie Randolph, and Kim Frederick, in
                           their official capacities as members of the South
                           Carolina Board of Pardons and Paroles


                           /s/Vordman Carlisle Traywick, III
                           Vordman Carlisle Traywick, III (Fed. ID No. 12483)
                           ROBINSON GRAY STEPP & LAFFITTE, LLC
                           1310 Gadsden Street
                           Post Office Box 11449
                           Columbia, South Carolina 29211
                           (803) 929-1400
                           ltraywick@robinsongray.com

                           Thomas A. Limehouse, Jr. (Fed. ID No. 12148)
                           Chief Legal Counsel
                           OFFICE OF THE GOVERNOR
                           South Carolina State House
                           1100 Gervais Street
                           Columbia, South Carolina 29201
                           (803) 734-6023
                           tlimehouse@governor.sc.gov

                           Counsel for Respondent Henry McMaster, in his
                           official capacity as Governor of the State of South
                           Carolina
May 5, 2020
Columbia, South Carolina
